     Case: 3:19-cv-00234-NBB-RP Doc #: 129-1 Filed: 10/26/20 1 of 5 PageID #: 773
                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF MISSISSIPPI                       APPEARANCES:
                              OXFORD DIVISION

                                                                                     JAMES D. WAIDE III, ESQUIRE
                                                                                    RACHEL PIERCE WAIDE, ESQUIRE
      DR. AMY R. WOODS                                      PLAINTIFF                waide & Associates, P.A.
                                                                                     Post Office Box 1357
      VS                    CIVIL ACTION NO. 3:19-CV-00234-NBB-RP                   Tupelo, Mississippi 38802

      MHM HEALTH PROFESSIONALS, LLC, D/B/A                                                REPRESENTING THE PLAINTIFF
      CENTURION PROFESSIONALS;
      MANAGEMENT & TRAINING CORPORATION                                             TIMOTHY M. PEEPLES, ESQUIRE
      JESSE WILLIAMS, INDIVIDUALLY;                                                 Daniel Coker Horton & Bell, P.A.
      AND JOHN DOES 1-9                                  DEFENDANTS                  Post office BOX 1396
                                                                                    Oxford, Mississippi 38655
                                                                                          REPRESENTING MFC & JESSE WILLIAMS

                                                                                     DAVID LONG-DANIELS, ESQUIRE
                      ZOOM DEPOSITION OF APRIL MEGGS                                 Greenberq Traurig, LLP
                                                                                     3333 Piedmont Road ne, Suite 2500
                                                                                     Atlanta, Georgia 30305
                                                                                     ELIZABETH ROSS HADLEY, ESQUIRE
                                                                                     Greenberg Traurig, LLP
                  Taken at the Instance of the Plaintiff                             300 west 6th Street, Suite 2050
                                                                                     Austin, Texas 78701
       with All parties Appearing by Zoom videoconferencing
                                                                                          REPRESENTING MHM HEALTH PROFESSIONALS, D/B/A
                             On August 5, 2020                                            CENTURION PROFESSIONALS

                               At 12:32 p.m.

                                                                                ALSO PRESENT:   DR. AMY WOODS




      REPORTED BY:     SHARRON F. ALLEN, CSR, RPR
                       CSR NO. 1144
                                                                                                SHARRON ALLEN & ASSOCIATES
                                                                                                   Post Office Box 1731
                                                                                                Jackson, Mississippi 39215
                                                                                                      (601) 825-6339




                                                                                    Exhibit 38 - Redacted Medical Record                110
                                                                           1
                                                                                    Exhibit 39 - Redacted Medical Record                110
                             TABLE OF CONTENTS                             2
                                                                           3        Exhibit 40 - Redacted Medical Record             j.. 110
                                                                                     Exhibit 41 - Redacted Medical Record               110
      style                                                            1   4
                                                                                     Exhibit 42 - Redacted Medical Record               110
      Appearances                                                      2   5
                                                                                     Exhibit 43 - Redacted Medical Record               110
      Table of contents                                                3   6
      Examination by Mr. waide                                     5       7         Exhibit 44 - Amendment Two MDOC/Centurion ...

                                                                                Deposition Concluded ...                                110
      Examination by Mr. Peeples ,,,,,                            75       8
                                                                                Certificate of Deponent                                 111
9     Further Examination by Mr. waide                            102      9
                                                                                Corrections Page                                        112
10            Exhibit 22 - 10/12/16 Offer Letter                  110      10
              Exhibit 23 - 6/25/19 Memo of Dr. woods              110      11   Certificate of court Reporter                           113
11
12            Exhibit 24 - 4/28/19 E-mail Owens/woods             110      12

13            Exhibit 25 - E-Mail wi11iams/woods Re: Kelly        110      13

14            Exhibit 26 - 8/27/18 E-Mail williamson/woods        110      14

15            Exhibit 27 - Excerpt of Interrogatories             110      15

16            Exhibit 28 - 4/17/19 E-Mail String Meggs/Harless    110      16

17            Exhibit 29 - 4/17/19 E-Mail Haraway/Harless         110      17
                                                                                                                    EXHIBIT
18            Exhibit 30 - Involuntary Termination Report         110      18
              Exhibit 31 - Personnel change Notice                110      19
19
20
21
              Exhibit 32 - 6/25/19 Memo of Dr. woods
              Exhibit 33 - 7/30/19 E-Mail Huff/Meggs
                                                                  110
                                                                  110
                                                                           20
                                                                           21
                                                                                                                     A
22            Exhibit 34 - Cover of Employee Handbook             110      22
              Exhibit 35 - Page from Employee Handbook            110      23                   SHARRON ALLEN & ASSOCIATES
23                                                                                                 Post Office Box 1731
24            Exhibit 36 - 6/18/19 E-Mail Day/Meggs               110      24                   Jackson, Mississippi 39215
                                                                                                      (601) 825-6339
25            Exhibit 37 - Redacted Medical Record                110      25
Case: 3:19-cv-00234-NBB-RP Doc #: 129-1 Filed: 10/26/20 2 of 5 PageID #: 774
Case: 3:19-cv-00234-NBB-RP Doc #: 129-1 Filed: 10/26/20 3 of 5 PageID #: 775
Case: 3:19-cv-00234-NBB-RP Doc #: 129-1 Filed: 10/26/20 4 of 5 PageID #: 776
Case: 3:19-cv-00234-NBB-RP Doc #: 129-1 Filed: 10/26/20 5 of 5 PageID #: 777
